USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 97-1950                          COASTAL OIL OF NEW ENGLAND, INC.,                                Plaintiff, Appellant,                                          v.                                 TEAMSTERS LOCAL A/W                       INTERNATIONAL BROTHERHOOD OF TEAMSTERS,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Reginald C. Lindsay, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                           Campbell, Senior Circuit Judge,                                     ____________________                              and Lynch, Circuit Judge.                                         _____________                                _____________________               Alan  S. Miller, with  whom Stoneman, Chandler  & Miller LLP               _______________             ________________________________          was on brief for appellant.               Christine L. Nickerson, with whom Matthew E. Dwyer and Dwyer               ______________________            ________________     _____          & Jenkins, P.C. were on brief for appellee.          _______________                                 ____________________                                   January 23, 1998                                 ____________________                    TORRUELLA, Chief  Judge.  Although this appeal presents                    TORRUELLA, Chief  Judge.                               ____________          a somewhat novel question, the answer is more mundane.                    Appellant employer  Coastal Oil  of New  England, Inc.,          filed  an  Application  to  Vacate an  arbitration  award  in the          Superior  Court of  the  Commonwealth  of  Massachusetts  on  the          grounds that the arbitrator had exceeded his authority.  Appellee          labor organization Teamsters Local Union No. 25 A/W International          Brotherhood of Teamsters removed the  matter to the United States          District Court for the District  of Massachusetts.  See 28 U.S.C.                                                              ___             1441,  1331; 29  U.S.C.    185(a).   Both parties  filed cross          motions for summary  judgment, whereupon the court  ruled against          appellant and denied vacation of the arbitration award.  Instead,          the district court granted appellee's  request that the award  be          enforced.   Final judgment was entered thereafter and this appeal          followed.                    Appellant   operates  three   separate  facilities   in          Massachusetts,  including one  in  Revere  and  one  in  Chelsea.          Although  they  are  all  represented for  collective  bargaining          purposes  by  appellee,  the  employees  in  each  of  the  three          facilities belong to separate bargaining units and are covered by          discrete collective bargaining agreements.                     Joseph   Abruzzese,  a   yardman   within  the   Revere          bargaining unit,  was injured in a work-related accident in 1991,          forcing him to take a leave  of absence, during which he received          benefits  under  the  Massachusetts  Worker's  Compensation  Act.          Mass.  Gen. Laws  ch. 152,    1  et seq.   In  August 1995,  when                                           _______                                         -2-          Abruzzese  sought  to  return  to  work,  no  job  openings  were          available  in the  Revere  unit.    Nevertheless,  appellant  and          appellee  reached an agreement that Abruzzese would be reinstated          to  the next available position.  Subsequently, Abruzzese learned          that a  yardman position was  available in the Chelsea  unit, the          same job  that he  had previously  had in  the Revere  unit.   He          applied for  that slot  through his union,  appellee.   Appellant          refused the request,  contending that Abruzzese only  had a right          to  reinstatement  in the  Revere  unit.   After  appellant hired          someone else to the Chelsea  position, appellee filed a grievance          pursuant to the Revere contract.                    Eventually, the dispute was heard before an arbitrator.          After hearing  the evidence,  the arbitrator  concluded that  the          issue  to be  decided  was  "whether  the  Company  violated  the          [Revere] Agreement when it refused  to place Joseph Abruzzese . .          . in a position of yardman at the Company's Chelsea terminal  . .          .  ."   Thereafter, the  arbitrator concluded  that Article  XIV,          Section 10(a)  of the  Revere Agreement,  which incorporated  the          Massachusetts Worker's Compensation  Law, mandated the employment          of Abruzzese at the open position in Chelsea.  Appellant was thus          ordered to reinstate him to the  Chelsea position and to make him          whole as to back pay and lost benefits.                    Appellant's challenge  to the district  court's rulings          stems  from its  contention  that  the  arbitrator  exceeded  his          authority  under  the Revere  collective bargaining  agreement by          ordering the employment of a member of that unit into the Chelsea                                         -3-          unit.   As a corollary to  that issue, appellant  claims that the          arbitrator   lacked   authority   to   interpret   the   Worker's          Compensation Act.                    Labor arbitration is the product of the private will of          voluntarily consenting parties.  Thus, the starting point, and in          a real sense the finishing one in  this, as in most challenges to          arbitration  awards, is the language of the collective bargaining          contract.   Such  language  establishes  the  parameters  of  the          arbitrator's authority.                    We commence  our quest  for the  answers to  the issues          raised by  this appeal with  a reading  of Article  XVIII of  the          Revere Agreement entitled  "Grievance Procedure," which  provides          in Section 2, in effect, that in exchange for labor peace "during          the  life   of  this   Agreement[,]  .  .   .  any   question  of          interpretation,  enforcement,  adjustment  or  grievance  .  .  .          between the employer and the Union and his employees which cannot          be  adjusted[,]  .  . .  shall  be  referred  .  .  . to  .  .  .          arbitration[,] . . . [which] . . .  decision . . . shall be final          and binding upon both parties."                    We  next proceed to  the specific provision  upon which          the arbitrator relied  for his ruling, Article XIV, Section 10(a)          of the Revere contract.  It states that:                                                          The   Company   shall    either   carry   worker's                    compensation  or, in the event of  an injury to an                    employee,  shall provide  said  employee with  the                    same benefits  and payments and in the same manner                    as provided  by  the provisions  of  the  Worker's                    Compensation  Law  (Massachusetts  G.L.,   Chapter                                         -4-                    152) and Amendments thereto,  up to and  including                    the date of the signing of this Agreement.                                            We  thus come  to  Section  75A  of  the  Massachusetts          Worker's  Compensation   statute,  which  the   arbitrator  found          applicable  to the submitted grievance under the previously cited          contractual provision, and  which he interpreted to  require that          Abruzzese be  reinstated to the Chelsea  position notwithstanding          his previous employment outside that  unit.  Section 75A reads as          follows:                    Any person who  has lost a job  as a result  of an                    injury  compensable under  this  chapter shall  be                    given preference  in hiring  by  the employer  for                    whom he worked at  the time of compensable  injury                    over any  persons not  at the time  of application                    for  re-employment  employed   by  such  employer;                    provided,   however,  that   a  suitable   job  is                    available.    Actions  may  be  filed  under  this                    section with the superior  court department of the                    trial court  for the  county in which  the alleged                    violation  occurred.   An  employer found  to have                    violated this section shall be  exclusively liable                    to  pay to  the employee  lost wages,  shall grant                    the employee  a suitable job, and  shall reimburse                    such  reasonable  attorney  fees incurred  in  the                    protection of  rights granted  by this section  as                    shall be determined by the court.                    In the  event that  any right  set  forth in  this                    section   is  inconsistent   with  an   applicable                    collective   bargaining   agreement   or   chapter                    thirty- one,  the collective  bargaining agreement                    or said chapter thirty-one shall prevail.                    Although we have often stated  the following principle,          due to the number of groundless appeals that have come before  us          challenging   arbitration  awards,   it  bears   repeating  that:          "[j]udicial review of an arbitration award is among the narrowest          known  to the  law."   Maine  Cent.  R.R. Co.  v.  Brotherhood of                                 ______________________      ______________          Maintenance of Way Employees, 873  F.2d 425, 428 (1st Cir. 1989).          ____________________________                                         -5-          For courts  "do not sit to hear claims  of factual or legal error          by  an arbitrator[,]  as  an appellate  court  does in  reviewing          decisions  of lower courts."   United Paperworkers Int'l Union v.                                         _______________________________          Misco, 484 U.S.  29, 38 (1987).  In fact, "[f]ederal court review          _____          of arbitral  decisions  is extremely  narrow and  extraordinarily          deferential."  Service Employees Int'l Union v. Local 1199, N.E.,                         _____________________________    ________________          70 F.3d 647, 651 (1st Cir. 1995).                    "[A] court should  uphold an award that  depends on the          arbitrator's interpretation of a  collective bargaining agreement          if it  can find, within  the four  corners of the  agreement, any          plausible  basis  for that  interpretation." El  Dorado Technical                                                       ____________________          Servs., Inc. v. Uni n General de Trabajadores de Puerto Rico, 961          ____________    ____________________________________________          F.2d 317,  319 (1st Cir. 1992).  That  a court would have decided          an issue differently is not  a basis for overruling an arbitrator          if the  arbitrator "even arguably  acted within the scope  of his          authority."  Misco, 484 U.S. at 38.                       _____                    Absent a claim  that the award is  against an explicit,          well-defined, and dominant  public policy, see Service  Employees                                                     ___ __________________          Int'l Union, 70  F.3d at 652, the  scope of review is  limited to          ___________          claims  that  the  arbitrator's decision  is:  "(1)  unfounded in          reason and fact;  (2) based on reasoning so  palpably faulty that          no judge,  or group of  judges, ever could conceivably  have made          such a  ruling; or (3)  mistakenly based on a  crucial assumption          that  is concededly  a non-fact."    Local 1445  United Food  and                                               ____________________________          Commercial Workers Int'l Union v. Stop & Shop Cos., 776  F.2d 19,          ______________________________    ________________          21 (1st Cir. 1985).  And,  of course, "[a]n arbitrator's view  of                                         -6-          the scope  of the  issue .  . .  is entitled  to the  same .  . .          deference  .   .  .   normally  accorded   to  the   arbitrator's          interpretation of  the collective  bargaining agreement  itself."          Larocque v.  R.W.F., Inc., 8 F.3d 95, 97  (1st Cir. 1993).  Based          ________     ____________          on  these well-established principles, the outcome of this appeal          is preordained.                    Although the scope of the reinstatement remedy provided          through an arbitral  award is usually limited  to the contractual          bargaining  unit  from  which the  grievance  arises,  a contrary          result  is not  unheard of  where the  parties have  bargained to          grant the arbitrator  such power.  See supra.  The parties to the                                             ___ _____          collective  bargaining  agreement,  the  same entities  presently          before us, voluntarily contracted to submit to  final and binding          arbitration  any question of interpretation of that agreement, or          any  grievance involving  employees.    It  cannot  be  seriously          contended  that  the  underlying controversy  submitted  to,  and          litigated  before, the  arbitrator  does  not  concern  both  the          interpretation  of the collective bargaining agreement as well as          a grievance  involving an employee.   How can the  arbitrator, in          determining  whether  appellant  lived  up  to  the   contractual          obligations  mandated  by Section  10(a)  of Article  XIV  of the          Revere Agreement, fail to address  whether the provisions of  the          Massachusetts Worker's  Compensation Law, incorporated  into that          agreement by Section 10(a), have been met?                    The response to this question as well as to appellant's          challenge   to  the  arbitrator's   authority  to  interpret  the                                         -7-          aforementioned Massachusetts statute is self-evident.  Obviously,          the  arbitrator  acted  properly  and  within  the  scope of  his          delegated authority.  We can perceive of no valid reason  why the          parties  could not also  agree to have  statutory rights enforced          before   an   arbitral    forum.      See,   e.g.,    Gilmer   v.                                                ___    ____     ______          Interstate/Johnson  Lane Corp., 500  U.S. 20, 35  (1991) (holding          ______________________________          ADEA  claims to be arbitrable); Bercovitch v. Baldwin Sch., Inc.,                                          __________    __________________          1998 WL 5845, __ F.3d __  (1st Cir. 1998) (ADA claims subject  to          arbitration);  (Patterson v. Tenet Healthcare, Inc., 113 F.3d 832                          _________    ______________________          (8th Cir. 1997)  (extending Gilmer to Title VII  claims); Mago v.                                      ______                        ____          Shearson Lehman Hutton,  Inc., 956 F.2d 932, 935  (9th Cir. 1992)          _____________________________          (extending Gilmer to Title VII  claims); Utley v. Goldman Sachs &                     ______                        _____    _______________          Co., 883 F.2d 184, 186 (1st  Cir. 1989) (holding inter alia Title          ___                                              __________          VII claims to be arbitrable); cf. Shearson/American Express, Inc.                                        ___ _______________________________          v. McMahon, 482 U.S. 220, 238 (1987) (holding Securities Exchange             _______          Act and RICO claims to be arbitrable); Mitsubishi Motors Corp. v.                                                 _______________________          Soler  Chrysler-Plymouth, Inc., 473 U.S. 614, 640 (1985) (holding          ______________________________          Sherman Act claims to be arbitrable).                    A   cursory  reading  of  that  statute  leads  to  the          inevitable conclusion that  the arbitrator's ruling in  this case          was not  only clearly  within the  powers granted  to him  in the          collective bargaining agreement, it  is substantially the  remedy          that  the Massachusetts  Superior Court  would  likely have  felt          required to grant Joseph Abruzzese  given that the appellant is a          single, unitary employer, for workman's compensation purpose.  As          a result, its  trinary profile, for labor  relations purposes, is                                         -8-          presently  irrelevant.   We note that  our views as  to the legal          soundness of the arbitrator's conclusions are largely gratuitous,          for as previously stated, even an erroneous interpretation of the          law by an  arbitrator is not subject  to judicial review  if that          authority has been delegated to the arbitrator, as it was in this          case.                    The  decision of the district court is AFFIRMED.  Costs                                                           AFFIRMED                                                           ________          are granted to appellee.                                         -9-